Citation Nr: 0828488	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  03-24 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for an abdominal scar.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bronchitis due to mustard gas exposure.  

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active service from October 1944 to July 1946 
and March 1947 to April 1954.  He had additional service in 
the Army Reserves from July 1946 to March 1947 and from April 
1956 to May 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in July 2002, 
April 2003, and November 2004 of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In December 2004, the veteran withdrew his request for a 
travel Board hearing before a Veterans Law Judge.  

In November 2006, the Board granted a 10 percent rating for 
service-connected abdominal scar.  The Board denied a 
compensable (initial) rating for service-connected carcinoma 
of the colon, as well as service connection for 
diverticulosis, cramping of the legs, and vertigo.  The Board 
found that new and material evidence had not been submitted 
to reopen a claim of entitlement to service connection for 
bronchitis due to mustard gas exposure.  The Board also 
denied a total disability rating based on individual 
unemployability due to service-connected disabilities.  

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In April 2008, the Court 
affirmed the Board decision in part and set aside and 
remanded the Board's decision as to the rating for the 
abdominal scar, whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for bronchitis due to mustard gas exposure, and 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Court's memorandum decision of April 2008 held that the 
Board erred by not considering an evaluation under 38 C.F.R. 
§ 4.114, Diagnostic Code 7301, adhesions of the peritoneum; 
that the veteran was not adequately notified how to 
substantiate his claim for bronchitis; and that the TDIU 
claim was inextricably intertwined.  

In the VA brief to the Court, it was noted that, in April 
2005, a VA physician expressed the opinion that the veteran 
had chronic diffuse abdominal pain related to adhesions from 
his service-connected colon cancer surgery.  The Court agreed 
with VA General Counsel that the adhesions should be 
evaluated under diagnostic code 7301.  

The VA brief also asserted that VA did not provide the 
veteran with sufficient pre-adjudicatory notice of what the 
evidence must show to reopen his claim for service connection 
for bronchitis, secondary to mustard gas exposure.  It was 
stated that the notice documents did not inform the veteran 
as to what was the deficiency in his original claim as 
required by the Court in Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be sent a notice 
letter which conforms to the notice 
requirements of the Veterans Claims 
Assistance Act of 2000, as well as 
implementing regulations and court 
decisions.  Specifically, the agency of 
original jurisdiction (AOJ) should send 
the veteran a notice letter informing 
him of:

a.  The rating criteria of diagnostic 
code 7301, 38 C.F.R. § 4.114.  

b.  Both the evidence need to establish 
service connection for bronchitis; and, 
the evidence that was lacking in the 
last final denial of that claim.  

2.  The veteran should be scheduled for 
a gastrointestinal examination to 
determine if any of the criteria for a 
rating under diagnostic code 7301 have 
been met.  The claims folder should be 
made available to the examiner.  All 
indicated tests or studies should be 
done.  

a.  The examiner should describe all 
manifestations of peritoneal adhesions 
due to the surgery for the service-
connected colon cancer.   

b.  The examiner should review the file 
and express an opinion as to whether it 
is at least as likely as not (a 50 
percent or greater probability) that 
the veteran's service-connected 
disabilities would prevent him from 
engaging in some type of substantially 
gainful employment.  

3.  The AOJ should then readjudicate these 
claims in light of any evidence added to 
the record.  If the benefits sought on 
appeal remain denied, the appellant and 
his representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




